DETAILED ACTION
This is in response to applicant's communication filed on 04/23/2021, wherein:
Claim 31-50 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 31-32, 35-39, 41-46, and 49-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsieh et al. (US 20090264117 A1) in view of Sierawski et al. (US 20100159978 A1).

Regarding claim 31, Hsieh discloses a method (abstract and Fig. 2), comprising:
receiving an incoming call on a device (Fig. 2 step 220 and par. 0041 – “the communication device 100 may still receive the incoming call signal through the incoming call receiving module 120”); 
in response to receiving the incoming call and prior to initiating a decline of the incoming call, concurrently displaying, via a graphical user interface on the device, a plurality of user interface elements (Fig. 2 step 220-230 disclose displaying plurality of user interface element 320/330/340 concurrently before declining incoming call in step 245), wherein the plurality of user interface elements includes:
an accept user interface element (Fig. 3 element 320 and par. 0042), 
a first decline user interface element (Fig. 3 element 330 and par. 0042), and a
third decline user interface element (Fig. 3 element 340, Fig. 2 step 245, par. 0042, 0045); 
(Fig. 2 step 240 and par. 0042); and 
in response to the user input (Fig. 2 discloses call processing in response to user input from step 240): 
in accordance with a determination that the user interface element corresponds to the accept user interface element, answer the incoming call (Fig. 3, Fig. 2 step 241 and par. 0043 – “When the processing module 140 determines that the input instruction is the answering instruction, as shown in step 241, the processing module 140 puts the incoming call through so as to provide the user to communicate with the calling party”), 
in accordance with a determination that the user interface element corresponds to the first decline user interface element, decline the incoming call, in accordance with a determination that the user interface element corresponds to the second decline user interface element (Fig. 3, Fig. 2 step 243 and par. 0044 – “However, as shown in step 243, when the user does not want to answer the incoming call and presses the ignore key 320, the processing module 140 may correspondingly receive the rejection instruction. Here, the processing module 140 directly ends the incoming call, so as to accordingly finish the handling of the incoming call”), 
initiate a process to decline the incoming call and send a textual message (Fig. 3, Fig. 2 step 245-247-249, par. 0042, par. 0045 – “As shown in step 245, the processing module 140 informs the short message editing module 150 to display the short message editing frame on the screen 130. Accordingly, when being inconvenient to answer the incoming call, the user can establish the short message through the short message editing frame, and send the short message to the calling party”).
However, the reference is silent on details about a second decline user interface element, and initiate a process to decline the incoming call and schedule a reminder, and in accordance with a determination that the user interface element corresponds to the third decline user interface element.
Sierawski discloses a second decline user interface element, and initiate a process to decline the incoming call and schedule a reminder, and in accordance with a determination that the user interface element corresponds to the third decline user interface element (Fig, 1, Fig. 3, and par. 0054 – “The soft key configuration application 215 then configures soft key 104 with a reminder creation function. This function is indicated to the user in soft key designation area 106. Where the user elects not to take the telephone call, but wants a reminder automatically created, the user actuates the soft key 104, thereby launching the reminder application 206”).
Therefore, it would be obvious for one of ordinary skill in the art at the time of the invention to modify Hsieh with Sierawski to make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to provide user more options for call handling such as creating reminder.

Regarding claim 32, the combined teaching of Hsieh and Sierawski discloses the method of claim 31 further comprising declining, in response to the user input, the incoming call (Hsieh - Fig. 3, Fig. 2 step 243 and par. 0044 – “However, as shown in step 243, when the user does not want to answer the incoming call and presses the ignore key 320, the processing module 140 may correspondingly receive the rejection instruction. Here, the processing module 140 directly ends the incoming call, so as to accordingly finish the handling of the incoming call”).

Regarding claim 35, the combined teaching of Hsieh and Sierawski discloses the method of claim 31, wherein the textual message is to be (Hsieh – par. 0015 and 0045 disclose sending short message using the short message module; Sierawski – par. 0034 discloses application for editing SMS or email).

Regarding claim 36, the combined teaching of Hsieh and Sierawski discloses the method of claim 35, wherein the electronic messaging application presents the textual message as an email message to be sent (Hsieh – par. 0015, 0045 disclose sending short message using the short message module; Sierawski – par. 0034 discloses application for editing SMS or email).

Regarding claim 37, the combined teaching of Hsieh and Sierawski discloses the method of claim 36, wherein the email message to be sent has an email address of a caller of the incoming call as an addressee of the email message (Sierawski - par. 0024, 0034, and 0046. The combined teaching of Hsieh and Sierawski is obvious for the same rational as in claim 31).

Regarding claim 38, the scope and content of the claim recites a handheld device for performing the method of claim 31, therefore, being addressed as in claim 31. 

claim 39, the scope and content of the claim recites a handheld device for performing the method of claim 32, therefore, being addressed as in claim 32. 

Regarding claim 41, the combined teaching of Hsieh and Sierawski discloses the handheld device of claim 38 further comprising launching an electronic messaging application, in response to the user input (Hsieh – Fig. 2 step 240-245 and par. 0045 – “As shown in step 245, the processing module 140 informs the short message editing module 150 to display the short message editing frame on the screen 130. Accordingly, when being inconvenient to answer the incoming call, the user can establish the short message through the short message editing frame, and send the short message to the calling party (step 247)”).

Regarding claim 42, the scope and content of the claim recites a handheld device for performing the method of claim 35, therefore, being addressed as in claim 35. 

Regarding claim 43, the scope and content of the claim recites a handheld device for performing the method of claim 36, therefore, being addressed as in claim 36. 

Regarding claim 44, the scope and content of the claim recites  a handheld device for performing the method of claim 37 therefore, being addressed as in claim 37. 

Regarding claim 45, the scope and content of the claim recites a non-transitory machine readable medium having instructions stored for performing the method of claim 31, therefore, being addressed as in claim 31.

Regarding claim 46, the scope and content of the claim recites a non-transitory machine readable medium having instructions stored for performing the method of claim 32, therefore, being addressed as in claim 32.

Regarding claim 49, the scope and content of the claim recites a non-transitory machine readable medium having instructions stored for performing the method of claim 35, therefore, being addressed as in claim 35.

Regarding claim 50, the scope and content of the claim recites a non-transitory machine readable medium having instructions stored for .

Claim 33-34, 40, 47, and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsieh et al. (US 20090264117 A1) in view of Sierawski et al. (US 20100159978 A1) and Ollila et al. (US 20110300884 A1).

Regarding claim 33, the combined teaching of Hsieh and Sierawski discloses the method of claim 32, however, silent on further details of claim 33. 
Ollila discloses wherein each of the plurality of user interface elements is displayed based on a context of the device as the context exists concurrently with the incoming call (abstract, Fig. 4-5, par. 0034, and 0036).
Therefore, it would be obvious for one of ordinary skill in the art at the time of the invention to modify Hsieh and Sierawski with Ollila to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to improve user experience by taking into consideration contextual information.

Regarding claim 34, the combined teaching of Hsieh, Sierawski and Ollila discloses the method of claim 33, wherein the context of the device (Ollila - par. 0034 - Contextual characteristics may include the present time, location, activity, etcetera of the user and/or the apparatus 50. Therefore, it would be obvious for one of ordinary skill in the art at the time of the invention to modify Hsieh and Sierawski with Ollila to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to improve user experience by taking into consideration contextual information).

Regarding claim 40, the scope and content of the claim recites  a handheld device for performing the method of claim 34 (which also includes the details of claim 33), therefore, being addressed as in claim 34. 

Regarding claim 47, the scope and content of the claim recites a non-transitory machine readable medium having instructions stored for performing the method of claim 33, therefore, being addressed as in claim 33.

Regarding claim 48, the scope and content of the claim recites a non-transitory machine readable medium having instructions stored for 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/DUNG HONG/
Primary Examiner, Art Unit 2643